Exhibit 10

EXECUTION VERSION

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to the Employment Agreement (“Agreement”) is between Whiting
Petroleum Corporation, which in this Agreement is referred to as “Whiting
Petroleum” and Bradley J. Holly, who is referred to as “Holly”, and amends the
Executive Employment and Severance Agreement dated November 1, 2017 and as
amended August 24, 2018 (“Employment Agreement”) in all respects.

 

  1.

Background. Whiting Petroleum and Holly acknowledge that Holly’s employment with
Whiting Petroleum is ending effective as of the Effective Date (as defined in
Joint Chapter 11 Plan of Reorganization of Whiting Petroleum Corporation and Its
Debtor Affiliates [Dkt. No. 711] (the “Plan Effective Date”) (as amended,
modified, or supplemented from time to time, the “Joint Plan”)) (such date
referred to herein as the “Separation Date”). Both Holly and Whiting Petroleum
desire an amicable separation and to fully and finally settle any obligations
that may exist between them on the terms set forth in this Agreement. In
addition, Whiting Petroleum and Holly desire that Holly continue to provide
services to Whiting Petroleum as a special advisor during a one-month transition
period (the “Transition Period”) following the Separation Date as set forth on
Exhibit A. During the Transition Period, Holly shall reasonably cooperate and
reasonably assist in the smooth transition of his duties and responsibilities to
the new chief executive officer of Whiting Petroleum (the “New CEO”) as
reasonably requested by the New CEO and the board of directors of Whiting
Petroleum (the “Board”) and Holly shall use his reasonable best efforts to
faithfully and diligently perform such services hereunder, provided that Holly
shall not be obligated to expend any funds in connection with such services
unless reimbursed by Whiting Petroleum. Holly’s services to Whiting Petroleum
during the Transition Period will be at the level set forth on Exhibit A.

 

  2.

Employment Termination. Holly understands that his employment with Whiting
Petroleum is ended and his separation from service will be effective as of the
Separation Date, based on reasons discussed between Holly and Whiting Petroleum.
The Employment Agreement provides for Holly’s receipt of certain separation
benefits if he executes this Agreement containing a general release of all
claims that is acceptable to Whiting Petroleum.

 

  3.

Severance Pay and Benefits. In return for the execution of this Agreement, it
becoming effective (see paragraph 18), and Holly honoring (and continuing to
honor) all of its terms, Whiting Petroleum will provide Holly with the severance
pay and benefits in accordance with Section 5.c. of the Employment Agreement;
provided, however, that no payment obligation under this Agreement shall arise
until the first business day following the Plan Effective Date. Additionally,
Whiting Petroleum will provide Holly with accrued benefits consisting of (i) all
base salary earned but unpaid for the time period ending with the Effective
Date, (ii) reimbursement for any and all monies advanced in connection with
Holly’s employment for reasonable and necessary expenses incurred by Holly on
behalf of the Whiting Petroleum for the time period ending with the Effective
Date in accordance with Whiting Petroleum’s policies and (iii) any benefits to
which Holly is entitled on the Effective Date under the terms of any 401(k) plan
of Whiting Petroleum. For the avoidance of doubt, Holly understands and agrees
that his acceptance of this Agreement mean that Holly will not, under any
circumstances, (i) be paid or become entitled to the severance pay and benefits
provided under Section 5.d. of the Employment Agreement or any other payment or
benefits in connection with a Change of Control (as defined in the Employment
Agreement) or (ii) be entitled to any equity or equity-based compensation (or
acceleration thereof) in connection with his separation from service or Whiting
Petroleum’s restructuring and/or anticipated emergence from chapter 11 pursuant
to the Joint Plan (the “Emergence”).

 

  a.

For the further avoidance of doubt, Holly understands that the severance pay and
benefits under Section 5.c. of the Employment Agreement includes only the
following: (i) a lump sum payment equal to the sum of two times (2x) Holly’s
base salary at the rate in effect as of immediately prior to the Separation Date
and Holly’s 2020 target annual bonus, payable on the first day of the seventh
month following the month in which the Separation Date occurs (equal to
$2,526,500), (ii) at the expense of Whiting Petroleum and subject to

 

1



--------------------------------------------------------------------------------

 

Holly’s timely election under COBRA, continued coverage of the same or
equivalent life insurance, hospitalization, medical, dental, and vision coverage
as provided to Holly immediately prior to the Separation Date until the earlier
of 18 months after the Separation Date or such time Holly has obtained new
employment (the “Benefits Continuation Period”) and (iii) beginning after the
expiration of the six-month period following the Separation Date, an amount
equal to the aggregate amount of any premiums paid by Holly to maintain a group
term life insurance policy providing a benefit in excess of $50,000 during the
six-month period following the Separation Date and continuation of coverage of
any such policy, at the expense of Whiting Petroleum, for the duration of the
Benefits Continuation Period. Holly expressly acknowledges and agrees that he is
not entitled to any bonus payment for 2020 or otherwise.

 

  4.

Acknowledgement. Holly understands that the severance pay and benefits
identified in paragraph 3 above will not be paid or provided unless he accepts
this Agreement, it becomes effective (see paragraph 18), and he honors (and
continues to honor) all of its terms, and the continuing obligations set forth
in the Employment Agreement, including without limitation, the restrictive
covenants set forth in Section 7 of the Employment Agreement (Confidentiality;
Non-Competition/Non-Solicitation; and Disclosure and Assignment to the Company
of Inventions and Innovations) and the Transition Services. Holly further
understands and agrees that his breach of any of his continuing obligations,
including without limitation, those described herein, shall result in (a) the
cessation of any of the payments and benefits that may be provided pursuant to
Section 3 of this Agreement and (b) Holly’s being required to repay the value of
any severance payments and benefits to Whiting Petroleum upon ten days’ written
request; provided, however, that nothing in this Agreement shall require Holly
to repay that certain prepaid variable compensation program award in the amount
of $6,397,750 (or any portion thereof) that was paid to him prior to the
Separation Date pursuant to the Executive Retention Bonus Agreement dated
March 31, 2020 and notwithstanding anything in the Executive Retention Bonus
Agreement, Holly shall be entitled to the payments set forth in 3(a) above
subject to the terms and conditions of this Agreement,

 

  5.

Release. Holly understands and agrees that his acceptance of this Agreement
means that, except as stated in paragraph 7, he is forever waiving and giving up
any and all claims he may have, whether known or unknown, against Whiting
Petroleum, its parent, subsidiaries, and related companies, their insurers,
their officers, directors, employees and agents and the Ad Hoc Committee of
Noteholders (as defined in the Joint Plan) for any personal monetary relief for
himself, benefits or remedies that are based on any act or failure to act that
occurred before he signed this Agreement. Holly understands that this release
and waiver of claims includes claims for or relating to: (a) his employment and
the termination of his employment; (b) any Whiting Petroleum policy, practice,
contract or agreement, including, but not limited, to the Employment Agreement;
(c) the Emergence, (d) any tort or personal injury relating to Holly’s
employment or termination of employment; (e) any policies, practices, laws or
agreements governing the payment of wages, commissions or other compensation,
including, but not limited, to the Colorado Wage Act, the Colorado Minimum Wage
Order No. 30, and all terms for compensation under the Employment Agreement;
(f) any laws governing employment discrimination or retaliation including (to
the extent applicable), but not limited to, Title VII of the Civil Rights Act,
the Employee Retirement Income Security Act, the Americans with Disabilities
Act, the Age Discrimination in Employment Act (ADEA), the Older Worker Benefit
Protection Act, the Genetic Information Nondiscrimination Act, the Family and
Medical Leave Act, the National Labor Relations Act (NLRA), the Colorado
Anti-Discrimination Act, C.R.S. 24-34-401 et seq., the City and County of
Denver’s Anti-Discrimination Ordinance, and any other applicable state or local
laws; (g) any laws or agreements that provide for punitive, exemplary or
statutory damages; and (h) any laws or agreements that provide for the payment
of attorney fees, costs or expenses.

 

  6.

Future Employment. Holly agrees that he is not now or hereafter entitled to
employment or reemployment with Whiting Petroleum.



--------------------------------------------------------------------------------

  7.

Claims Not Waived. Holly understands that this Agreement does not waive any
claims that he may have: (a) for compensation for illness or injury or medical
expenses under any worker’s compensation statute; (b) for benefits under any
plan currently maintained by Whiting Petroleum that provides for retirement
benefits (however, Holly agrees and acknowledges that the severance pay and
benefits provided in paragraph 3 above shall not be considered or included for
purposes of any retirement benefit contribution or plan); (c) under any law or
any policy or plan currently maintained by Whiting Petroleum that provides
health insurance continuation or conversion rights; (d) to indemnity, defense or
insurance coverage for acts undertaken by him within the scope and course of his
employment pursuant to applicable directors and officers insurance coverage,
laws requiring indemnification for such acts, or the bylaws of the Company that
require such indemnification; (e) under this Agreement; or (f) that by law
cannot be released or waived.

 

  8.

Government Cooperation. Nothing in this Agreement prohibits Holly from
cooperating with any government agency, including the National Labor Relations
Board or the Equal Employment Opportunity Commission, or any similar State
agency. Further, Holly understands that nothing in this Agreement (including any
obligation in Paragraphs 5 or 9) prohibit him from reporting a possible
violation of federal, state, or local law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress, or any agency (including but
not limited to the National Labor Relations Board or the Equal Employment
Opportunity Commission) or Inspector General, or making other disclosures that
are protected under any whistleblower provision of federal, state, or local law
or regulation.

 

  9.

Prior Confidentiality Agreement(s). Holly agrees and understands that this
Agreement does not supersede any obligation to which he was subject under a
prior agreement while employed with Whiting Petroleum that addresses
confidentiality, noncompetition, patents or copyright. Holly acknowledges that
he was, and continues to be, subject to those obligations contained in
Section 7, and all subsections to Section 7, of the Employment Agreement, and
that he is expressly re-affirming his commitment to those obligations by
executing this Agreement, and acknowledging that his failure to abide by such
obligations will constitute a material breach of this Agreement.

 

  10.

Trade Secrets/Defend Trade Secrets Act. Nothing in this Agreement (or any prior
agreement on confidentiality to which Holly may be subject) diminishes or limits
any protection granted by law to trade secrets or relieves Holly of any duty not
to disclose, use, or misappropriate any information that is a trade secret, for
as long as such information remains a trade secret. Additionally, nothing in
this Agreement (or any prior agreement on confidentiality to which Holly may be
subject) is intended to discourage Holly from reporting any theft of trade
secrets to the appropriate government official pursuant to the Defend Trade
Secrets Act of 2016 (“DTSA”) or other applicable state or federal law.
Additionally, under the DTSA, a trade secret may be disclosed to report a
suspected violation of law and/or in an anti-retaliation lawsuit, as follows:

 

  a.

An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that: (A) is made
(1) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (2) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.

 

  b.

An individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual: (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order. Nothing
in this Agreement (or any prior agreement on confidentiality to which Holly may
be subject) shall limit, curtail or diminish the Whiting Petroleum’s statutory
rights under the DTSA, any applicable state law regarding trade secrets or
common law.



--------------------------------------------------------------------------------

  11.

Relinquishment Of Positions. As of the Separation Date, Holly acknowledges that
he has fully and completely relinquished any and all officerships, directorships
or other positions that he held with Whiting Petroleum and any of its
affiliates, including without limitation, Holly’s position as chairman and
member of the Board, chief executive officer of the Whiting Petroleum and any
other positions (including, without limitation, as director, officer, manager,
member or otherwise) with Whiting Petroleum and any of Whiting Petroleum’s
subsidiaries, affiliates, joint ventures and other related entities Holly agrees
to execute any documents reasonably required to effectuate the foregoing.

 

  12.

Nonadmission. Holly and Whiting Petroleum both acknowledge and agree that
nothing in this Agreement is meant to suggest that Whiting Petroleum has
violated any law or contract or that Holly has any claim against Whiting
Petroleum.

 

  13.

Voluntary Agreement. Holly acknowledges and states that he has entered into this
Agreement knowingly and voluntarily.

 

  14.

Consulting An Attorney. Holly acknowledges that Whiting Petroleum has told him
that he should consult an attorney of his own choice about this Agreement and
every matter that it covers before signing this Agreement, and that he has been
provided an meaningful opportunity for such consultation.

 

  15.

Attorney Fees and Costs.

 

  a.

Holly understands and agrees that if he violates the commitments he has made in
this Agreement, Whiting Petroleum may seek to recover any payments and/or the
value of any benefits provided in this Agreement, with the exception of One
Thousand Dollars ($1,000), and that, except as provided in paragraph 16, he will
be responsible for paying the actual attorney fees and costs incurred by Whiting
Petroleum in enforcing this Agreement or in defending a claim released by
paragraph 5.

 

  b.

Whiting Petroleum shall reimburse Holly in an amount up to Twenty Thousand
Dollars ($20,000) of reasonable and documented attorneys’ fees and expenses
incurred by Holly in connection with the negotiation of this Agreement with such
reimbursement to be made within sixty days after the Separation Agreement.

 

  16.

Exception to Attorney Fees Obligation. The obligation to pay Whiting Petroleum’s
attorney fees and costs does not apply to an action by Holly regarding the
validity of this Agreement under the ADEA.

 

  17.

Complete Agreement. Holly understands and agrees that this document contains the
entire agreement between him and Whiting Petroleum relating to his employment
and the termination of his employment, that this Agreement, except as provided
in paragraph 9, supersedes and displaces any prior agreements and discussions
relating to such matters and that he may not rely on any such prior agreements
or discussions.

 

  18.

Effective Date. This Agreement shall not be effective until (a) the Plan
Effective Date occurs, (b) the Schedule of Assumed Executory Contracts and
Unexpired Leases (as defined in the Joint Plan) is amended to include the
Employment Agreement, as amended by this Agreement, and (c) seven (7) days
passes after Holly signs this Agreement and returns this Agreement to Whiting
Petroleum’s Chief Administrative Officer, General Counsel and Corporate
Secretary. During that seven (7)-day period, Holly may revoke his acceptance of
this Agreement by delivering to Whiting Petroleum’s Chief Administrative
Officer, General Counsel and Corporate Secretary a written statement stating he
wishes to revoke this Agreement or not be bound by it.

 

  19.

Final and Binding Effect. Holly understands that if he signs this Agreement,
returns it to Whiting Petroleum, and fails to revoke it consistent with
paragraph 18, it will have a final and binding effect



--------------------------------------------------------------------------------

 

and that by signing and returning this Agreement (and not revoking it) he may be
giving up legal rights. Holly also acknowledges that this Agreement may be
signed in counter-parts (meaning by him and Whiting Petroleum separately) and
that facsimile, copy or PDF copy signatures shall be treated as just as valid as
original signatures.

 

  20.

Exclusive Jurisdiction and Venue. This Agreement is to be governed by and
construed under the laws of the United States and of the State of Colorado
without resort to Colorado’s choice of law rules. Whiting Petroleum and Holly
agree that the forum and venue for any legal or equitable action or proceeding
arising out of, or in connection with, this Agreement will lie in the
appropriate federal or state courts in the State of Colorado and each
specifically waives any and all objections to such jurisdiction and venue.

 

  21.

Future Cooperation. Holly agrees to reasonably cooperate with Whiting Petroleum
in the future and to provide to Whiting Petroleum truthful information,
testimony or affidavits requested in connection with any matter that arose
during Holly’s employment. This cooperation may be performed at reasonable times
and places and in a manner as to not interfere with any other employment or
business activities that Holly may have at the time of request. Whiting
Petroleum agrees to reimburse Holly for expenses incurred in providing such
cooperation, so long as such expenses are approved in advance by Whiting
Petroleum, including, if applicable, any legal fees and expenses reasonably
incurred by Holly if Holly and Whiting Petroleum agree in good faith that Holly
should retain counsel independent of the counsel for Whiting Petroleum in order
to cooperate as provided hereinabove.

 

  22.

Return of Property. Holly acknowledges an obligation and agrees to return all
Whiting Petroleum property, unless otherwise specified in this paragraph. This
includes all files, memoranda, documents, records, credit cards, keys and key
cards, computers, laptops, personal digital assistants, cellular telephones,
Blackberry devices or similar instruments, other equipment of any sort, badges,
vehicles, and any other property of Whiting Petroleum. In addition, Holly agrees
to provide any and all access codes or passwords necessary to gain access to any
computer, program or other equipment that belongs to Whiting Petroleum or is
maintained by Whiting Petroleum or on company property. Further, Holly
acknowledges an obligation and agrees not to destroy, delete or disable any
company property, including items, files and materials on computers and laptops.

 

  23.

Nondisparagement. Holly shall not, whether in writing (electronically or
otherwise) or orally malign, denigrate or disparage Whiting Petroleum or any of
its respective predecessors or successors, or any of their respective current or
former directors, officers, employees, shareholders, partners, members, agents
or representatives, with respect to any of their respective past or present
activities, or otherwise publish, whether in writing (electronically or
otherwise) or orally statements that malign, denigrate or disparage any of the
aforementioned parties. The Company agrees to instruct its senior officers and
directors not to disparage Holly. The foregoing shall not be violated by
truthful statements in response to legal process, required governmental
testimony or filings, or administrative or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings), and the
foregoing limitation on Whiting Petroleum’s executives and directors shall not
be violated by statements that they in good faith believe are necessary or
appropriate to make in connection with performing their duties and obligations
to Whiting Petroleum.

 

  24.

Divisibility of Agreement or Modification by Court. Holly understands that, to
the extent permitted by law, the invalidity of any provision of this Agreement
will not and shall not be deemed to affect the validity of any other provision.
Holly agrees that in the event that any provision of this Agreement is held to
be invalid, it shall be, to the extent permitted by law, modified as necessary
to be interpreted in a manner most consistent with the present terms of the
provision, to give effect to the provision. Finally, in the event that any
provision of this Agreement is held to be invalid and not capable of
modification by a court, then Holly understands and agrees that such provision
shall be considered expunged (eliminated), and he further agrees that the
remaining provisions shall be treated as in full force and effect as if this
Agreement had been executed by Holly after the expungement (elimination) of the
invalid provision.



--------------------------------------------------------------------------------

  25.

Representations. By signing this Agreement, Holly represents that he has read
this entire document and understands all of its terms.

 

  26.

21-Day Consideration Period. Holly may consider whether to sign and accept this
Agreement for a period of twenty-one (21) days from the day he received it. If
this Agreement is not signed, dated and returned to Whiting Petroleum’s Chief
Administrative Officer, General Counsel and Corporate Secretary within
twenty-two (22) days, the offer of severance payments and benefits described in
paragraph 3 above will no longer be available. Holly acknowledges that should he
sign and return this Agreement within the 21-day period identified in this
subparagraph, he is knowingly waiving whatever additional time he may have up to
the conclusion of the 21-day period for consideration of this Agreement.

 

  27.

Withholding. Whiting Petroleum may withhold from any payments of compensation or
benefits made to Holly all applicable taxes, including but not limited to
income, employment and social insurance taxes, as required by law. Holly
acknowledges and represents that Whiting Petroleum has not provided any tax
advice to him in connection with this Agreement and that he has been advised by
Whiting Petroleum to seek tax advice from his own tax advisors regarding this
Agreement and the payments that may be made to him pursuant to this Agreement,
including, specifically, regarding the application of the provisions of
Section 409A of the Code.

 

  28.

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns. Holly
acknowledges and agrees that all of Holly’s covenants and obligations to Whiting
Petroleum, as well as the rights of Whiting Petroleum hereunder, shall run in
favor of and shall be enforceable by Whiting Petroleum and any successor or
assign to all or substantially all of Whiting Petroleum’s business or
assets.    Subject to the conditions precedent set forth herein, Whiting
Petroleum hereby acknowledges and agrees that its obligations to Holly under
Section 3.a. of this Agreement shall be performed by Whiting Petroleum or any
successor or assign to all or substantially all of Whiting Petroleum’s business
or assets.



--------------------------------------------------------------------------------

ACCEPTED:

WHITING PETROLEUM CORPORATION

By:

 

/s/ Bruce R. DeBoer

Name:

 

Bruce R. DeBoer

Title:

 

Chief Administrative Officer,

General Counsel and Corporate Secretary

 

ACCEPTED:

/s/ Bradley J. Holly

BRADLEY J. HOLLY

Dated: 8/13/20

Date Agreement was originally given to Holly: 8/13/20



--------------------------------------------------------------------------------

Exhibit A

During the Transition Period, Holly shall assist with the smooth transition of
his duties and responsibilities as requested by the New CEO and/or the Board and
shall provide strategic or other operating and consulting services upon request.
During the Transition Period Holly acknowledges and agrees that he will not be
entitled to any additional compensation or payments and he shall serve as a
consultant and not as an employee. The consulting services shall not exceed ten
(10) hours. During the Transition Period Holly shall not contact any employees,
customers, suppliers or vendors of Whiting Petroleum, unless requested to do so
by the New CEO or the Board. It is the intent of the parties hereto that the
level of services during the Transition Period shall not exceed 19.9% in the
aggregate (as compared to services rendered prior to the Transition Period) such
that he will experience a “separation of service” for purposes of Section 409A
of the Internal Revenue Code of 1986, as amended, which level is anticipated to
be less than 9.9 hours per week. Whiting Petroleum acknowledges and agrees to
indemnify Holly to the same level and extent as in effect prior to the
Separation Date for actions taken by Holly during the Transition Period in
respect of the transition services described herein; provided such actions are
taken in good faith and consistent with Holly’s obligations under this
Agreement.